Case: 14-40886      Document: 00513129677         Page: 1    Date Filed: 07/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 14-40886
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                           July 27, 2015
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

PABLO CORTES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:14-CR-18


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Pablo Cortes pleaded guilty to unlawful presence
in the United States after removal following an aggravated felony conviction.
In determining Cortes’s sentence, the district court imposed a 16-level
enhancement, pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(i), based on Cortes’s 2012
Texas conviction for possession with intent to deliver more than 4 but less than




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40886     Document: 00513129677     Page: 2   Date Filed: 07/27/2015


                                  No. 14-40886

200 grams of methamphetamine in violation of Texas Health & Safety Code §
481.112(d).
      Cortes contends that his prior conviction was not a drug trafficking
offense because the conviction could have been imposed for mere
administration of a controlled substance and because delivery under § 481.112
encompasses gifts or unremunerated transfers.         Both of these issues are
foreclosed. See United States v. Rodriguez-Bernal, 783 F.3d 1002, 1003-04,
1008 (5th Cir. 2015), petition for cert. filed (June 30, 2015) (No. 15-5047);
United States v. Teran-Salas, 767 F.3d 453, 460-62 (5th Cir. 2014), cert. denied,
135 S. Ct. 1892 (2015); see also United States v. Martinez-Lugo, 782 F.3d 198,
200-05 (5th Cir. 2015), petition for cert. filed (June 19, 2015) (No. 14-10355).
      AFFIRMED.




                                        2